                                                                                                           Case 2:21-cv-00891-RFB-BNW Document 13 Filed 06/20/21 Page 1 of 3



                                                                                                       1   LISA HOGAN, ESQ. (pro hac vice forthcoming)
                                                                                                           lhogan@bhfs.com
                                                                                                       2   BROWNSTEIN HYATT FABER SCHRECK LLP
                                                                                                           410 17th Street, Suite 2200
                                                                                                       3   Denver, CO 80202
                                                                                                           Telephone: 303.223.1100
                                                                                                       4   Facsimile: 303.23.1111

                                                                                                       5   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                                           tchance@bhfs.com
                                                                                                       6   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                                           100 North City Parkway, Suite 1600
                                                                                                       7   Las Vegas, NV 89106-4614
                                                                                                           Telephone: 702.382.2101
                                                                                                       8   Facsimile: 702.382.8135

                                                                                                       9   Attorneys for Defendants Area 15 Las Vegas LLC, Area 15
                                                                                                           Global LLC, Fisher Brothers Management Co. LLC, Fisher
B RO W NS T E IN H YAT T F ARB ER S CH RECK , LLP




                                                                                                      10   Brothers Financial and Development Company LLC, Arnold
                                                                                                           Fisher, Kenneth Fisher, Steven Fisher, and Winston Fisher
                                                                                                      11
                                                    1 0 0 N o r th City Pa r k way , Su ite 1 6 0 0




                                                                                                                                         UNITED STATES DISTRICT COURT
                                                          L a s V e g a s , N V 8 9 10 6 -4 61 4




                                                                                                      12
                                                                                                                                                 DISTRICT OF NEVADA
                                                                   7 0 2 . 3 8 2 . 2 1 01




                                                                                                      13
                                                                                                           GEORGE JARAMILLO, II, an individual,                CASE NO.: 2:21-cv-00891-RFB-BNW
                                                                                                      14
                                                                                                                            Plaintiff,
                                                                                                      15                                                             STIPULATION AND ORDER FOR
                                                                                                           v.                                                      EXTENSION OF TIME TO RESPOND TO
                                                                                                      16                                                                     COMPLAINT
                                                                                                           AREA 15 LAS VEGAS LLC, a Delaware
                                                                                                      17   Limited Liability Company, AREA 15                                (FIRST REQUEST)1
                                                                                                           GLOBAL LLC, a Delaware Limited
                                                                                                      18   Liability Company, ARNOLD FISHER, an
                                                                                                           Individual, KENNETH FISHER, an
                                                                                                      19   Individual, STEVEN FISHER, an
                                                                                                           Individual, WINSTON FISHER, an
                                                                                                      20   Individual, FISHER BROTHERS
                                                                                                           MANAGEMENT CO. LLC, a New York
                                                                                                      21   Limited Liability Company, FISHER
                                                                                                           BROTHERS FINANCIAL AND
                                                                                                      22   DEVELOPMENT COMPANY LLC, a
                                                                                                           New York Limited Liability Company, and
                                                                                                      23   DOES 1-50 Inclusive,

                                                                                                      24                    Defendant.

                                                                                                      25             Plaintiff GEORGE JARAMILLO, III (“Plaintiff”), by and through his undersigned counsel

                                                                                                      26   of record, the law firms of Brown, Clark, Le, Ames, Stedman & Cevallos LLP and Kaplan Cottner,

                                                                                                      27   and Defendants AREA 15 LAS VEGAS LLC, AREA 15 GLOBAL LLC, ARNOLD FISHER,

                                                                                                      28   1   This is the second request as it relates to the Area 15 Defendants.

                                                                                                                                                               1
                                                                                                           22796400.1
                                                                                                           Case 2:21-cv-00891-RFB-BNW Document 13 Filed 06/20/21 Page 2 of 3



                                                                                                       1   KENNETH FISHER, STEVEN FISHER, WINSTON FISHER, FISHER BROTHERS
                                                                                                       2   MANAGEMENT CO. LLC, and FISHER BROTHERS FINANCIAL AND DEVELOPMENT
                                                                                                       3   COMPANY LLC (together, “Defendants”), by and through their undersigned counsel of record,
                                                                                                       4   the law firm of Brownstein Hyatt Farber Schreck, LLP, hereby stipulate to an extension of time to
                                                                                                       5   respond to the Complaint, pursuant to FRCP 6(b) and LR IA 6-1, as set forth below:
                                                                                                       6           1.      On May 6, 2021, Plaintiff filed his Complaint in this Court against Defendants. See
                                                                                                       7   generally ECF No. 1.
                                                                                                       8           2.      Defendants Kenneth Fisher, Steven Fisher, Winston Fisher, and Fisher Brothers
                                                                                                       9   Management Co. LLC (the “Fisher Defendants”) have all been served with the Summons and
B RO W NS T E IN H YAT T F ARB ER S CH RECK , LLP




                                                                                                      10   Complaint, and their response deadlines are as follows:
                                                                                                      11           a.      Steven Fisher: June 21, 2021
                                                    1 0 0 N o r th City Pa r k way , Su ite 1 6 0 0
                                                          L a s V e g a s , N V 8 9 10 6 -4 61 4




                                                                                                      12           b.      Kenneth Fisher: June 23, 2021
                                                                   7 0 2 . 3 8 2 . 2 1 01




                                                                                                      13           c.      Winston Fisher: June 30, 2021
                                                                                                      14           d.      Fisher Brothers Management Co. LLC: June 30, 2021
                                                                                                      15           3.      Defendant Arnold Fisher has not yet been served and the undersigned counsel has
                                                                                                      16   agreed to accept service on his behalf.
                                                                                                      17           4.      Defendant Fisher Brothers Financial and Development Company LLC contends that
                                                                                                      18   the attempted service upon it reflected in ECF No. 8 was improper; nevertheless, the undersigned
                                                                                                      19   counsel has also agreed to accept service on its behalf.
                                                                                                      20           5.      Pursuant to this Court’s order, the responses of Area 15 Las Vegas LLC and Area
                                                                                                      21   15 Global LLC (the “Area 15 Defendants”) are due July 1, 2021. See ECF No. 12.
                                                                                                      22           6.      To streamline and provide sufficient time to consolidate the responses for the
                                                                                                      23   multiple Defendants in this case, as appropriate, and in the interest of judicial efficiency and
                                                                                                      24   conserving resources, the parties have agreed to a global response date for all of the foregoing
                                                                                                      25   Defendants of August 2, 2021.
                                                                                                      26           7.      This Court may extend the deadline to respond to the Complaint for good cause. See
                                                                                                      27   FRCP 6(b)(1).
                                                                                                      28           8.      There is good cause to grant the extension of time to respond to the Complaint

                                                                                                                                                            2
                                                                                                           22796400.1
                                                                                                           Case 2:21-cv-00891-RFB-BNW Document 13 Filed 06/20/21 Page 3 of 3



                                                                                                       1   requested herein, to allow counsel the further opportunity to more fully evaluate and investigate the
                                                                                                       2   Complaint’s 102 factual allegations alleged against each of the Defendants, prepare the proper
                                                                                                       3   response(s) thereto on behalf of each of them, and to consolidate responses for this Court’s ease of
                                                                                                       4   consideration and review, where appropriate.
                                                                                                       5           9.     The instant request is timely, as the first deadline for any of the above Defendants
                                                                                                       6   to respond to the Complaint is June 21, 2021. See FRCP 6(b)(2) (only requiring an analysis of
                                                                                                       7   excusable neglect where extension sought after expiration of the deadline); LR IA 6-1(a) (same).
                                                                                                       8           10.    This is the Fisher Defendants’ first request for an extension of time to respond to the
                                                                                                       9   Complaint and the Area 15 Defendants’ Second Request.
B RO W NS T E IN H YAT T F ARB ER S CH RECK , LLP




                                                                                                      10           11.    Defendants expressly reserve any and all defenses available to them, including, but
                                                                                                      11   not limited to, those set forth in FRCP 12(b)(1)-(7).
                                                    1 0 0 N o r th City Pa r k way , Su ite 1 6 0 0
                                                          L a s V e g a s , N V 8 9 10 6 -4 61 4




                                                                                                      12           12.    The parties make the instant request in good faith and without any intent to delay
                                                                   7 0 2 . 3 8 2 . 2 1 01




                                                                                                      13   these proceedings.
                                                                                                      14           Based on the foregoing, Plaintiff and Defendants stipulate that the responses of all
                                                                                                      15   Defendants shall be filed on or before August 2, 2021.
                                                                                                      16           DATED 20th day of June, 2021.
                                                                                                      17    BROWNSTEIN HYATT FARBER SCHRECK, LLP                       KAPLAN COTTNER
                                                                                                      18    BY: /s/ Travis F. Chance                                   BY: /s/ Kory L. Kaplan
                                                                                                            LISA HOGAN, ESQ. (pro hac vice forthcoming)                KORY L. KAPLAN, ESQ.
                                                                                                      19    lhogan@bhfs.com                                            Email: kory@kaplancottner.com
                                                                                                            TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                                      20    tchance@bhfs.com                                           BROWN, CLARK, LE, AMES,
                                                                                                                                                                       STEDMAN & CEVALLOS LLP
                                                                                                      21    Attorneys for Defendants Area 15 Las Vegas LLC,            Edwin B. Brown (pro hac vice
                                                                                                            Area 15 Global LLC, Fisher Brothers Management             pending)
                                                                                                      22    Co. LLC, Fisher Brothers Financial and Development
                                                                                                            Company LLC, Arnold Fisher, Kenneth Fisher, Steven         Attorneys for Plaintiff George
                                                                                                      23    Fisher, and Winston Fisher                                 Jaramillo, II
                                                                                                      24
                                                                                                           IT IS SO ORDERED.
                                                                                                      25

                                                                                                      26   ____________________________________
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                      27
                                                                                                                   June 21, 2021
                                                                                                           Dated ________________________________
                                                                                                      28

                                                                                                                                                            3
                                                                                                           22796400.1
